Appeal by defendant from two judgments of the Supreme Court, Kings County (Leone, J.), both rendered January 22, 1981, convicting *830him of murder in the second degree and robbery in the first degree, upon pleas of guilty, and imposing sentences. Judgments affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised upon this appeal. Counsel’s motion for permission to withdraw as counsel is granted (see Anders v California, 386 US 738; People vPaige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Mangano, Thompson and Boyers, JJ., concur.